DETAILED ACTION
Status
The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Independent claims 1, 8 and 15 have been amended.
Claims 1-20, are currently pending and have been considered in this Final Office Action.

Claim Rejections – 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without practical application or significantly more.
Under the 35 U.S.C. § 101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP 2106.04(II).  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. Finally, if the judicial exception is not integrated into a practical application, it must additionally 
Regarding Step 1, Claims 1-7 are directed toward a process, i.e., processor-implemented method.  Claims 8-14 are directed toward an apparatus, i.e., computer system. Thus, these claims fall within one of the four statutory categories as required by step 1. However, Claims 15-20, although directed toward a computer program product, do not exclude non-statutory transitory signals, thus claims 15-20 do not fall within one of the four statutory categories, nonetheless, for purposes of compact prosecution have been included in the two-part analysis.
Regarding Step 2A [prong 1], the claims are directed toward the judicial exception of an abstract idea.  Independent Claims 8 & 15 recite essentially the same abstract features as claim 1, thus, they are abstract for the same reasons as claim 1.  Regarding independent claims 1, 8 & 15, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A processor-implemented method [claim 1], computer system [claim 8], and computer program product [claim 15] for cognitive assessment recommendation and evaluation, the method, computer system, and computer program product, comprising: 
receiving, by a processor, a candidate resume and a job description from a database; 
generating interview questions based on common keywords or key phrases found in the candidate resume and the job description; 
identifying critical points to be verified against documentary evidence based on analysis of candidate responses to the generated interview questions; validating the critical points against data obtained from public records, official documentation, and documents submitted by the candidate; 
creating referenceable content which includes the identified critical points, a summary of the data used to validate the critical points, and a list of the identified critical points that were verified or needs to be verified, wherein a continuous feed of changes in skills, technology, competencies and new trends is received simultaneously or almost simultaneously to update the referenceable content; 
determining an evaluation rating for the candidate based on an analysis of how well the qualifications stated in the candidate resumes match job descriptions utilizing pre-configured algorithms; and 
storing the referenceable content and the evaluation rating to the database. 
As the underlined limitations above demonstrate, independent claims 1, 8 and 15 are directed toward the abstract idea of candidate assessment and evaluation based on how well the candidate’s qualifications match a job description.  The Applicant’s specification emphasizes the commercial employment aspect of hiring new employees effectively; “Pre-employment assessment is a tool or method to guide a hiring organization to assess a candidate's qualification for a position. A pre-employment assessment may include anything from an interview to a background check to a personality assessment. Employees are one of the most valuable assets of an organization, and hiring new employees is a risky task as hiring mistakes can be very costly. Objective data related to job candidates' aptitude, personality, and professional skills may provide a hiring organization with objective data to facilitate and inform the organization's evaluations and decisions.  Effective pre-employment assessment tools can help an organization certain methods of organizing human activity. See MPEP 2106.04(II) Certain Methods of Organizing Human Activity.
Additionally, the Examiner asserts that the claimed limitations of identifying critical points to be verified based on analysis of candidate responses to the interview questions, and determining an evaluation rating for the candidate can also be considered an abstract set of mental processes because the process of candidate evaluation based on the observed responses to the interview questions could be performed in the human mind, thus the abstract limitations cited above are an abstract idea, i.e., “an observation, evaluation, judgment, opinion” which could be performed as a mental process. See Revised Guidance 52.
Dependent claims 2-14, 9-14, 16-20 further recite additionally, candidate responses to the interview questions regarding previous similar job positions are analyzed and recorded, wherein the database is integrated with a plurality of other systems and databases to receive a continuous feed of newly required job skills, technology, competencies and new hiring trends and generate different versions of current interview questions, wherein the information in the database is selected from a group consisting of the candidate past accomplishments, experiences, certifications, licenses and published papers, collecting the candidate responses 
Regarding Step 2A [prong 2], independent claims 1, 8 & 15 include the following additional elements which do not amount to a practical application:
A processor-implemented method [claim 1], computer system [claim 8], and computer program product [claim 15] for cognitive assessment recommendation and evaluation, the method, computer system, and computer program product, comprising: 
receiving, by a processor, a candidate resume and a job description from a database; 
generating interview questions based on common keywords or key phrases found in the candidate resume and the job description; 
identifying critical points to be verified against documentary evidence based on analysis of candidate responses to the generated interview questions; 
validating the critical points against data obtained from public records, official documentation, and documents submitted by the candidate; 
creating referenceable content which includes the identified critical points, a summary of the data used to validate the critical points, and a list of the identified critical points that were verified or needs to be verified, wherein a continuous feed of changes in skills, technology, 
determining an evaluation rating for the candidate based on an analysis of how well the qualifications stated in the candidate resumes match job descriptions utilizing pre-configured algorithms; and 
storing the referenceable content and the evaluation rating to the database. 
The underlined limitations recited above in independent claims 1, 8 & 15 pertain to the additional technical computer components which merely provide an abstract-idea-based-solution using  a computer system, computer program product, a database, and processor-implemented method for job candidate data storage, gathering, and analysis, which fails to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the Interim Guidance on Patent Subject Matter Eligibility 2019.
Instead, the claimed limitations comprising a computer system, database, and processor-implemented for data gathering and analysis from candidate responses to interview questions and other data sources such as public records, merely to provide computational instructions to implement the abstract idea recited above utilizing the computer system, processor, and database, and computer program product as a tool to perform the abstract idea, and generally 
Independent claims 1, 8 & 15 fail to operate the recited computer system, processor, and database which are merely standard computer technology and hardware/software components in any exceptional manner, and there is no evidence in the disclosure to suggest achieving an actual improvement in the computer functionality itself, or improvement in any specific computer technology other than utilizing ordinary computational tools to automate and perform the abstract idea of validating candidate responses to job interview questions, and evaluating each candidate based on an analysis of how well the candidate’s qualifications match the job description.  See MPEP 2106.05(a). Furthermore, automating a series of computer instructions implementing with a processor and database indicating job candidate evaluations does not qualify an otherwise unpatentable abstract idea as patent eligible.  Accordingly Applicant has not shown an improvement or practical application under the guidance of MPEP section 2106.05(a) or 2106.05(e).  Applicant’s limitations as recited above do nothing more than supplement the abstract idea with additional insignificant extra-solution activity, using standard computer components to perform the abstract idea, and generally linking the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application.  Therefore, the abstract idea fails to integrate into any practical application.
Dependent claims 2-14, 9-14, 16-20 merely add additional embellishments of the abstract idea of independent claims 1, 8 & 15 respectively, for example, further reciting data analysis of 
Regarding Step 2B, independent claims 1, 8 & 15 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
A processor-implemented method [claim 1], computer system [claim 8], and computer program product [claim 15] for cognitive assessment recommendation and evaluation, the method, computer system, and computer program product, comprising: 
receiving, by a processor, a candidate resume and a job description from a database; 

identifying critical points to be verified against documentary evidence based on analysis of candidate responses to the generated interview questions; 
validating the critical points against data obtained from public records, official documentation, and documents submitted by the candidate; 
creating referenceable content which includes the identified critical points, a summary of the data used to validate the critical points, and a list of the identified critical points that were verified or needs to be verified, wherein a continuous feed of changes in skills, technology, competencies and new trends is received simultaneously or almost simultaneously to update the referenceable content;
determining an evaluation rating for the candidate based on an analysis of how well the qualifications stated in the candidate resumes match job descriptions utilizing pre-configured algorithms; and 
storing the referenceable content and the evaluation rating to the database. 
The underlined limitations recited above in independent claims 1, 8 & 15 do not include any additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements refer to standard computer hardware and software elements as claimed, including a computer system, computer program product, a database, and processor-implemented method for job candidate data storage, gathering, and analysis which merely are used as a tool to implement the abstract idea and these elements recited simply do nothing more than link the implementation of the abstract idea to a particular technological computer system, computer program product, a database, and processor do not amount to “significantly more” than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the Guidance on Patent Subject Matter Eligibility 2019 Update: Subject Matter Eligibility Guidance (PEG 2019).
Instead, the claimed limitations comprising a computer system, computer program product, a database, and processor, merely provide computational instructions to implement the abstract idea recited above utilizing these components as a tool to perform the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, and fail to imposed any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h).  Furthermore, storing and obtaining customer information for data gathering and analysis, as the Courts have held regarding receiving or transmitting data over a network are well-understood, routine and conventional.  See MPEP 2106.05(d)(II).
Dependent claims 2-14, 9-14, 16-20 are merely recite further additional embellishments of the abstract idea of independent claims 1, 8 & 15 respectively, for example,  further narrowing and defining the data analysis and database management, wherein candidate responses to the interview questions regarding previous similar job positions are analyzed and recorded, wherein 
Under the Interim Guidance on Patent Subject Matter Eligibility, it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer system, processor, database and computer program product as a tool, generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 8 & 15 since they fail to impose any meaningful limits on practicing the abstract idea.  Accordingly, the dependent claims fail to amount to “significantly more” than an abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over BHASKARAN (U.S. 2016/0364692) in view of XIAO (U.S. 2016/0034851).
Regarding Claims  1, 8 and 15,
	Bhaskaran discloses:
A processor-implemented method, [claim 8: computer system] [claim 15: computer program product] for cognitive assessment recommendation and evaluation (Summary; Figs. 1-4; processor 112 and computer system 401, [0069] computer-readable storage media, and Abstract; virtual interviewing system receives profile information associated with one or more candidates and job description details associated with the job.  The profile information is processed to identify candidates having skills or expertise areas matching with the job description.  The virtual interviewing system conducts interview to the candidates whose profiles are matching with the job description.  A set of questions are provided to the candidates and the corresponding answers are evaluated based on predetermined answers stored in a knowledge base.  An overall score is determined for each candidate and performance of the candidates is captured in an assessment report), the method, system and computer program product comprising: 
one or more processors (Figs. 1-4; processor 112), one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories ([0069] computer-readable storage media and computer instructions and executable by the processor 112 and [0008] system comprises a processor and a knowledge repository 108 coupled with the processor), 
receiving, by a processor, a candidate resume and a job description from a database,  ([0035] The knowledge base 108 receives and stores the job requirement details 208, plurality of candidate resume/profile information 210, including the candidate’s one or more skills or expertise areas, Fig. 2 database 204 contains candidate profile data and job description data, [0008] system comprises a processor and a knowledge repository 108 coupled with the processor and configured to receive and store job description details and candidate profile data); 
generating interview questions based on common keywords or key phrases found in the candidate resume and the job description ([0008] processor is configured to provide a plurality of questions to the candidate selected from the plurality of matching expertise areas corresponding to the candidate resume and job detail requirements, [0035] based on the initialized information in the knowledge base 108, including the job requirement details and candidate resume/profile information, the ILA 120 generates an interview logic that includes a plurality of interview questions 212 to be made to the candidate based on the one or more skill words or expertise words in the candidate profile corresponding based on weightage criteria assigned in the key phrases in the job description or job requirement details, [0047] The NLU understanding module enables the understanding of the input information provided in natural language format by the plurality of candidates through the UIA 104 to provide questions and evaluation of the responses in the automatic interviewing system);
identifying critical points to be verified against documentary evidence based on analysis of candidate responses to the generated interview questions ([0037] The automated 
validating the critical points against data obtained from official documentation, and documents submitted by the candidate ([0008] knowledge repository database contains job description data, model answers and job detail requirements, and candidate resume/profile data of skills and expertise areas, which corresponds to official documentation and documents submitted by candidate, [0036] ASM 122 validates the one or more candidate responses to the interview questions given by the candidates against one or more predefined model answers stored in the knowledge base 108, [0038] ASM 122 parses the order and dependency relation patterns of the one or more responses or answers, and evaluates the validity of the parsed patterns with predefined patterns stored in the knowledge base 108.  The ASM 122 also extracts a plurality of answer themes from the one or more responses or answers and evaluates the similarity of the extracted plurality of answers with predefined answer themes and subthemes stored in the knowledge base 108 using known similarity matching techniques, [0051] ASM 122 evaluates the one or more responses or answers of the plurality of candidates 
creating referenceable content which includes the identified critical points, a summary of the data used to validate the critical points ([0042] Upon updating the knowledge base 108, the VIS 102 generates assessment reports of the candidates. The reporting module 222 generates one or more assessment reports with detailed visualization in respect of the candidate's performance, ranking for all knowledge/skill/expertise areas validated [0020] An overall score is determined for each candidate and performance of the candidates is captured in an assessment report), and a list of the identified critical points that were verified or needs to be further verified ([0037] the ASM 122 evaluates the one or more responses or answers, wherein a list can contain one or more responses to be evaluated, and since there is no required verification step and any optional verification that was done falls outside of the scope of the claim), wherein a continuous feed of changes in skills, technology, competencies, and new trends is received simultaneously or almost simultaneously to update the referenceable content ([0008] determine a score for the plurality of questions in real time upon evaluating the response of the one or more candidates, and claim 3 reciting dynamically modifying the complexity level of questions based on the response received from the candidate to the plurality of questions);
determining an evaluation rating for the candidate based on an analysis of how well the qualifications stated in the candidate resumes match job descriptions utilizing pre-configured algorithms ([0029] the VIS 102 assess the one or more candidates and identify suitable candidates matching to the job description as required by the recruiter, [0020] 
storing the referenceable content and the evaluation rating to the database ([0042] self-learning module 220 provides the score card and ranking of the plurality of candidates to the recruiter.  Based on the review by the recruiter, the knowledge base database 108 is updated with changes in the score card and/or ranking of candidate and updates to ontology/training data comprising plurality of questions, one or more model answers and corresponding scores of the candidates.  Upon updating the knowledge base 108, the VIS 102 generates assessment reports of the candidates.  In one embodiment, the reporting module 222 generates one or more reports with detailed visualization in respect of the candidate's performance, ranking for the matched knowledge, skill, expertise areas of the candidate, [0042] the knowledge base 108 is updated with changes in the score card and/or ranking and updates to ontology/training data comprising plurality of questions, one or more model answers and corresponding scores).
The type of data source, whether it is a public database, would not implicitly or explicitly alter the functional step of validating the critical points or answers to be verified since public data In re Gulack, 703 F.2d 1381,1385, 217 USPQ 401,404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
However, under a more strictly conservative interpretation, in regards to validating against data obtained from “public” records, although Bhaskaran discloses external databases, Bhaskaran may not explicitly indicate verbatim that the type of data record is a “public” record.
Nonetheless, Xiao discloses that it was old and well known in the art for validating the critical points against data obtained from public records ([0068] App server 205 may analyze the interviewee's resume and the text of the interviewee's responses to interview questions, and compare to other information app server 205 may have obtained to verify the content of the interviewee's resume and interview responses.  For example, app server 205 may search publicly available information about the interviewee to verify information provided via the resume and/or the interview responses.  Any number of different algorithms may be used to evaluate and generate a score for the trueness parameter based on the identification of missing or false information the interviewee's resume and/or interview responses).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate verifying interview answers from public data records as taught by Xiao, in order to supplement Bhaskaran’s data obtained from official documentation 

Regarding Claims 2, 9, and 16,
The method of claim 1, [computer system of claim 8, and computer program product of claim 15] wherein the candidate responses to the interview questions regarding previous similar job positions are analyzed and recorded (Bhaskaran; [0038] The ASM 122 also extracts a plurality of answer themes from the one or more responses or answers and evaluates the similarity of the extracted plurality of answer themes with predefined themes and subthemes stored in the knowledge base 108 using known similarity matching techniques).

Regarding Claims 3, 10, and 17,
The method of claim 1, [computer system of claim 8, and computer program product of claim 15] wherein the database is integrated with a plurality of other systems and databases to receive a continuous feed of newly required job skills, technology, competencies and new hiring trends and generate different versions of current interview questions (Bhaskaran; [0035] The knowledge base 108 receives and stores the job requirement details 208, plurality of candidate resume/profile information 210, including the candidate’s one or more skills or expertise areas, Fig. 2 database 204 contains candidate profile data and job description data, [0042] The knowledge base 108 is updated when changes in score card and ranking candidates Examiner notes: The content or type of the data being integrated into the database is merely types of job information being received and it does not implicitly or explicitly alter the claimed limitation since it would be performed the same as what is already taught in Bhaskaran regarding the data obtained from the knowledge repository being updated with changes regarding candidate interview questions, answers, job skills, competency scores and candidate assessment reports.  Thus, the description or content of the type of data fails to distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381,1385, 217 USPQ 401,404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding Claims 4, 11, and 18,
The method of claim 1, [computer system of claim 8, and computer program product of claim 15] wherein the database is integrated with information selected from a group consisting of the candidate past accomplishments, experiences, certifications, licenses and published papers (Bhaskaran; [0035] The knowledge base 108 receives and stores plurality of candidate resume/profile information 210, including the candidate’s one or more skills or expertise areas, 

Regarding Claims 5, 12, and 19,
The method of claim 1, [computer system of claim 8, and computer program product of claim 15] further comprising: collecting the candidate responses during a phone screen process (Bhaskaran; [0026] The UIA 104 is also configured to receive one or more responses to the plurality of questions from the plurality of candidates in voice format that are analyzed based on one or more predetermined model answers stored in the knowledge base 108); and generating a set of auto-fill or pre-populated questionnaires for an in-person interview (Bhaskaran; [0008] processor is configured to provide a plurality of questions to the candidate selected from the plurality of matching expertise areas corresponding to each candidate resume and job detail requirements,  Examiner notes: the intended use of “for an in-person interview” does not distinguish over the prior art.  Particularly, an intended use may not limit the scope of the claim if it merely defines a context in which the invention operates. See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345, Fed. Cir. 2003).

Regarding Claims 6, 13 and 19,
The method of claim 1, [computer system of claim 8, and computer program product of claim 15] further comprising: updating the referenceable content when different responses to the interview questions are provided by new candidates (Bhaskaran; [0042] The knowledge base 108 is updated when changes in score card and ranking candidates occur with updates to 

Regarding Claim 7, 14 and 20,
The method of claim 1, [computer system of claim 8, and computer program product of claim 15] further comprising: generating a report based on an analysis of candidate's historical responses to similar interview questions and an evaluation of a progress or achieved by the candidate over a certain period of time (Bhaskaran; [0042] VIS 102 generates assessment reports of the candidates.  In one embodiment, the reporting module 222 generates one or more reports with detailed visualization in respect of the candidate's performance, interview score and ranking for all knowledge, skill, expertise areas evaluated).

Response to Applicant’s Amendments and Arguments
Applicant’s amendment and arguments have been considered, however they are found to be unpersuasive.
Applicant’s arguments regarding subject matter eligibility under 35 USC 101 are found unpersuasive.  Applicant asserts that the claimed invention constitutes a practical application since “the claimed invention improves computer-related technology field of pre-employment assessment systems by comparing and transmuting previously-used interview questions into new interview questions in various versions based on the analysis of a candidate's resume, previous responses to similar interview questions and job descriptions, specifically by "creating 
Applicant’s arguments regarding the prior art rejections under 35 USC 103 are found unpersuasive.  Applicant asserts that “the claimed invention focuses on the critical points to be validated and the information that was used to validate the critical points or anticipated information that is further needed to validate the critical points.”  Examiner notes that the limitation as amended does not distinguish over the prior art since there is no positively recited “verification” required, and the critical points “to be validated” or already validated encompasses any aspect of the critical points without distinguishing over the prior art.  Nonetheless, verification of the critical points is already disclosed in both Bhaskaran and Xiao.  Bhaskaran discloses in [0029] “the knowledge base 108 is automatically configured with plurality of questions and corresponding answers that are reviewed and validated” and [0036] “The ASM 122 
Applicant also asserts “In addition, the amended claims detail that such information may be updated simultaneously or almost simultaneously by receiving a continuous feed of various information.”  Examiner asserts that Bhaskaran already discloses receiving updated information in [0042] “updates to ontology/training data comprising plurality of questions, one or more model answers and corresponding scores”  Bhaskaran further discloses a list of the identified critical points that were verified or needs to be further verified in [0037] the ASM 122 evaluates the one or more responses or answers, wherein a list can contain one or more responses to be evaluated, and since there is no required verification step and any optional verification that was done falls outside of the scope of the claim, wherein a continuous feed of changes in skills, technology, competencies, and new trends is received simultaneously or almost simultaneously to update the referenceable content ([0008] determine a score for the plurality of questions in real time upon evaluating the response of the one or more candidates, and claim 3 reciting dynamically modifying the complexity level of questions based on the response received from the candidate to the plurality of questions.



Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
U.S. Pat. 10,528,916 (Competency-based question selection for digital evaluation platforms) discloses methods and systems for interview building using competency and question validation and analysis to improve the quality and efficacy of digital interviews.  The digital evaluation platform may validate questions from a question bank as impacting a competency. The digital evaluation platform may further predict a candidate performance based on responses to the digital interview.  A company that interviews a candidate field for a particular position may benefit from the ability of the digital evaluation platform to validate potential competencies and questions and then build an effective interview using these validate assets.
US 2016/0203432 (Assessment system and method) discloses an automated interview process and job analysis with the employer about the position and/or it may be set and/or 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's work schedule and general availability is typically 9:00 AM - 4:00 PM.  
If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications 



/Laura Yesildag/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629